DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 12/03/2019 and 09/01/2021 are being considered in the examination of this application.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
a.	FIG. 1: reference numeral 608
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
5.	The following title is suggested: Payload elevator system providing a plurality of payload elevator configurations. 
6.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
7.	The disclosure is objected to because of the following informalities: 
	a.	p. 15, 4th para.: the term “havi8ng” should be rewritten as --having--.
	b.	p. 17, 1st para.: the term “he center of thrust” should be rewritten as --the center of thrust--.
Appropriate correction is required.
Claim Objections
8.	Claim 50 is objected to because of the following informalities:  
a.	Claim 50, lines 2-4 and lines 9-10 appear to be reciting the same limitation as such it suggested one of the limitation should be removed unless the applicant intended on further limiting the limitation in lines 9-10. 
Appropriate correction is required.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “payload elevator system”, the “engagement and release system”, the “modular propulsion system” and the “coupling system” in Claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 37-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 37, lines 4-5, recites the limitation “at least one body having an engagement and release system for selectively engaging and releasing the payload module with respect to each said body” rendering the claim vague and indefinite, since it is unclear as to exactly how the body of an elevator configuration is engaging and releasing a payload module from a plurality of bodies when only a single elevator, that is configurable (i.e. modular), having a single body of the elevator configuration is being claimed. Furthermore, there is insufficient antecedent basis for the limitation “each said body” in the claim.  
14.	Claim 41, lines 1-3, recites the limitation “each said payload elevator configuration is further configured for releasing the payload module from the respective said at said desired altitude” rendering the claim vague and indefinite, since it unclear as to exactly what the payload module is released from at the desired altitude. Furthermore, there is insufficient antecedent basis for the limitation “the respective said” in the claim. 
15.	Claim 53, lines 6-7, recites the limitation “the payload module is in the form of an unmanned aerial vehicle” or “in the form of a manned aerial vehicle” rendering the claim vague and indefinite, since it is unclear whether the payload module is being claimed as a manned or unmanned aerial vehicle or rather the payload module is only required to appear as a manned/unmanned aerial vehicle and therefore is not required to be a manned/unmanned aerial vehicle. Further, there is insufficient antecedent basis for the limitations “the form” in the claim. 

	Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

19.	Claim(s) 37-53 and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmack et al. (US 9630712 B1), hereinafter “Carmack”.
20.	Regarding Claim 37, Carmack discloses a payload elevator system for providing a plurality of alternative payload elevator configurations (Abstract, c. 4, ln. 26-32, c. 5, ln. 63 - c. 6, ln. 1, c. 6, ln. 38-52, c. 7, ln. 6-17 and c. 7, ln. 27-36 and a payload elevator system with a plurality of alternative payload elevator configurations as seen in FIGS. 1-4, including a variety of other configurations based on the combination of different configurations), each said payload elevator configuration being configured for transporting a payload module (c. 2, ln. 38-43, c. 3, ln. 18-25, c. 8, ln. 44-50 and c. 8, ln. 58-63; a payload 102/404 as seen in FIGS. 1-4), the payload elevator system comprising: 
- at least one body (102/202/302/402) having an engagement and release system
for selectively engaging and releasing the payload module with respect to each said body (c. 8, ln. 51 - c. 9, ln. 13; an engagement and release system comprising of at least payload engagement mechanism 410 and attachment mechanism 412A/B/C engaging and releasing the payload module with respect each said body 102/202/302/402); 
- a modular propulsion system including a plurality of propulsion module sets (a modular propulsion system including a plurality of propulsion module sets 100A/B, 200A/B, 300 and 40 as seen in FIGS. 1-4), each said propulsion module set comprising at least one propulsion module (a propulsion module set by definition comprises at least one propulsion module in order to provide the required thrust (i.e. propulsion)), and including a coupling system for selectively coupling and decoupling each said propulsion module set with respect to each said body in turn  (a coupling system 106A/B of the configuration as seen in FIG. 1, a coupling system 205A/B and 206A/B of the elevator configuration as seen in FIGS. 2, a coupling system 412A/B/C of the configuration as seen in FIG. 4 for selectively coupling and decoupling each propulsion module set with respect to each said body 102/202/302/402), each said propulsion module configured for providing the respective said propulsion module set with a respective module thrust (propulsion modules are by definition configured to provide thrust for a propulsion module set that is a part of); 
- said payload elevator system being configured for enabling selectively and alternately coupling any one of a plurality of alternative combinations of said propulsion module sets to said body to thereby provide a corresponding plurality of alternative said payload elevator configurations (as previously discussed, the elevator system provides a system for forming a multitude of configurations as well as a combination of configurations for alternative forming alternative configurations as seen in FIGS. 1-4), 
- each said combination of said propulsion module sets being chosen from said plurality of propulsion module sets to thereby provide the corresponding said payload elevator configuration with a desired collective thrust, said desired collective thrust including a summation of the said module thrusts of at least a portion of the said propulsion modules of the respective said combination of said propulsion module sets, said desired collective thrust being sufficient at least for enabling the payload elevator configuration to transport the payload module to a desired altitude when coupled to the respective payload elevator configuration (c. 2, ln. 14-31, c. 3, ln. 48-55, c. 4, ln. 26-32, c. 7, ln. 6-16 and c. 8, ln. 13-17; with consideration of each elevator configuration as depicted in FIGS. 1-4 comprising of respective propulsion modules sets 100A/B, 200A/B, 300 and 400 which by definition provide an amount of thrust which collectively positions each body 102, 202, 302 and 402, that of which includes respective payloads 102 and 404, at a predetermined altitude for each body to performs its intended mission and perform horizontal flight, as such the amount of thrust generated must be a sufficient amount of thrust (i.e. collective thrust including a summation of module thrusts) for positioning each body and its respective payload at the required altitude). 
21.	Regarding Claim 38, Carmack disclose the payload elevator system according to claim 37, further comprising one of the following: 
- a controller configured for operating said engagement and release system for selectively releasing the payload module with respect to said body under predetermined conditions (c. 13, ln. 38 - c. 14, ln. 6; controller 900 configured for operating the engagement and release system for releasing each respective payload module 102/402 with respect bodies 102/202/302/402 under predetermined conditions such as at least a predetermined altitude as seen in FIGS. 6-9), the payload module having been previously engaged with respect to said body via said engagement and release system (each payload module 104/404 previously engaged with respect to each body 102/202/302/402 as discussed above, regarding claim 37).
22.	Regarding Claim 39, Carmack discloses the payload elevator system according claim 37, configured for providing a range of alternative elevator configurations corresponding to a range of thrust options for lifting a corresponding range of payload weights provided by the payload module (a range of alternative configurations as seen in FIGS. 1-4 as well as a combination of the different configurations and having a different number of propulsion module sets, each, by definition would provide a range of thrust options, as such the configurations as disclosed are capable of performing the function of lifting a corresponding range of payload weights provided by the payload module). 
23.	Regarding Claim 40, Carmack discloses payload elevator system according to claim 37, wherein for at least one said payload elevator configuration the corresponding said combination of said propulsion module sets provides a corresponding said desired collective thrust for matching with a payload weight of the payload module (as previously discussed, each elevator configuration with respective propulsion module sets must provide a required amount of thrust for lifting each payload and positioning the payload at a predetermined altitude, by definition any vehicle having a propulsion system requires an amount of thrust to be generated that would at least match the total weight of the vehicle, including the payload, the propulsion system and etc.)
24.	Regarding Claim 41, Carmack discloses the payload elevator system according to claim 37, wherein each said payload elevator configuration is further configured for releasing the payload module from the respective said at said desired altitude and return to a base station (as previously and as summarized in FIGS. 4 and 6, each elevator configuration is configured for releasing the payload module at a desired altitude and return to a base station 609 via controller 900).
25.	Regarding Claim 42, Carmack discloses the payload elevator system according to claim 37, including one of the following: 
- wherein each propulsion module includes at least one gas turbine engine (c. 4, ln. 19-22).
26.	Regarding Claim 43, Carmack discloses the payload elevator system according to claim 37, including one of the following:
	- wherein at least one said propulsion module set comprises one said propulsion module (propulsion modules of respective propulsion module sets 100A/B, 200A/B, 300 and 400 as discussed above, regarding claim 37).
27.	Regarding Claim 44, Carmack discloses the payload elevator system according to claim 37, wherein at least one said propulsion module set comprises a plurality of said propulsion modules (a plurality of said propulsion modules as discussed above, regarding claim 37)
28.	Regarding Claim 45, Carmack discloses the payload elevator system according to claim 37, wherein each said propulsion module set comprises a plurality of said propulsion modules (a plurality of said propulsion modules as discussed above, regarding claim 37).
29.	Regarding Claim 46, Carmack discloses the payload elevator system according to claim 37, wherein each propulsion module set comprises a plurality of said propulsion modules mounted to a mounting structure (a mounting structure such as the surrounding structure (i.e. body) of said propulsion modules of each respective propulsion module set 100A/B, 200A/B, 300 and 400 as seen in FIGS. 1-4).
30.	Regarding Claim 47, Carmack discloses the payload elevator system according to claim 37, wherein said coupling system is configured for selectively coupling and decoupling each said propulsion module set with respect to at least one of a plurality of attachment sites on the body (a plurality of attachment sites which includes each coupling system 205A/B and 206A/B of the elevator configuration as seen in FIGS. 2, a coupling system 412A/B/C of the configuration as seen in FIG. 4 for selectively coupling and decoupling each propulsion module set with respect to each said body 102/202/302/402).
31.	Regarding Claim 48, Carmack discloses the payload elevator system according to claim 47, wherein said body comprises a plurality of said attachment sites (a plurality of attachment sites as discussed above, regarding claim 47).
32.	Regarding Claim 49, Carmack discloses the payload elevator system according to claim 37, wherein a spatial orientation of each said propulsion module sets or of each said propulsion module with respect to the body remains fixed once coupled thereto (a spatial orientation of each propulsion modules sets 100A/B, 200A/B, 300 and 400 with respect to each respective body, 102/202/302/402 as seen in FIGS. 1-4 remains fixed).
33.	Regarding Claim 50, Carmack discloses the payload elevator system according to claim 37, 
including one of the following:
wherein a spatial orientation of the propulsion mode sets with respect to the body is 
variable, providing a variable vectored thrust to the payload elevator configuration (c. 3, ln. 44-62; a variable special orientation of propulsion module sets 100A/B with respect to body 102 due to engagement received 106A being configured to rotate and tilt and propulsion module sets 100A/B and thereby providing a vectored thrust to the payload elevator configuration as seen in FIG. 1).
34.	Regarding Claim 51, Carmack discloses the payload elevator system according to claim 37, including one of the following:
	-     wherein each said payload elevator module configuration is configured as an unmanned aerial vehicle (c. 2, ln. 14-21).
35.	Regarding Claim 52, Carmack discloses a composite air vehicle configuration (a composite aerial vehicle configuration as seen in FIGS. 1-4), comprising: 
- a respective payload elevator configuration, the payload elevator configuration being defined by and provided by the payload elevator system defined in claim 37 (the payload elevator configurations as discussed above, regarding Claim 37), and 
- at least one said payload module reversibly engaged to said payload elevator configuration via the corresponding said engagement and release system (a payload module reversible engaged to the elevator configuration as seen in FIGS. 3-4 via engagement and release system 410 and 412A/B/B).
36.	Regarding Claim 53, Carmack discloses the composite aerial vehicle configuration according to claim 52, including one of the following:
	-     wherein the payload module is a powered air vehicle (c. 3, ln. 21-25). 
37.	Regarding Claim 55, Carmack discloses a method of providing a plurality of alternative payload elevator configurations (a plurality of alternative payload configurations as seen in FIGS. 1-4 and as discussed above, regarding claim 37), each said payload elevator configuration being configured for transporting a payload module (each payload elevator configuration configured for transporting a respective payload module 104/404 as discussed above, regarding claim 37), the method comprising:
	providing the payload elevator system as defined in claim 37 (the payload elevator system as disclosed above, regarding claim 37); 
choosing a said combination of said propulsion module sets from said plurality of propulsion module sets (a combination of propulsion module sets 100A/B, 200A/B, 300 and 400 as discussed above, regarding claim 37); 
coupling said chosen combination of said propulsion module sets to said body to thereby provide the corresponding said payload elevator configuration with a desired collective thrust (propulsion module sets 100A/B, 200A/B, 300 and 400 to respective bodies 102/202/302/402 of respective payload elevator configurations as seen in FIGS. 1-4 and discussed above, regarding claim 37).
38.	Regarding Claim 56, Carmack discloses the method according to claim 55, further comprising engaging (via engagement mechanism 410 and 412A/B/C as seen in FIG. 4) at least one said payload module (404) to say payload elevator configuration to provide a composite air vehicle (composite air vehicle as seen in FIG. 4).

Claim Rejections - 35 USC § 103
39.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Carmack et al. (US 9630712 B1).
41.	Regarding Claim 54, Carmack discloses the composite aerial vehicle configuration according to claim 52, including of the following:
	-     wherein a first all-up weight of the payload module is a percentage of a second all-up weight of the composite air vehicle (an all weight of each payload module 104 and 204 of each of the respective composite air vehicles as seen in FIGS. 1-4 is by definition a percentage of each respective aerial vehicle since each air vehicle includes each respective payload module).
	Carmack is silent regarding the percentage being greater than 50%, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite air vehicle as taught by Carmack such that the all up weight of the payload module is of a percentage greater than 50% of the all up weight of the composite air vehicle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In doing so, the composite aerial vehicle is capable of conserving power and maintaining flight operations while utilizing an amount thrust which is less than an amount of thrust that is required to provide flight operations of the composite aerial vehicle which also includes the payload module, including the weight of the payload module. 
Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Brotherton-Ratcliffe et al. (US 2016/0311529 A1), Piasecki et al. (US 2015/0217613 A1), Hall et al. (Us 10407170 B2), Ikeda (US 2007/0221779 A1), Bevilaqua et al. (US 2003/0183719 A1), Rutan (US 5975464 A), Rashev (US 5000398 A), Bouwer (US 9205922 B1), Almuhairbi et al. (WO 2014/080386 A1) and Eschmann (DE 102013000409 A1) disclose elevator systems and composite air vehicles. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642